Citation Nr: 1606255	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant, who is the Veteran's daughter, is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel








INTRODUCTION

The Veteran served on active duty from October 1953 to December 1956.  The Veteran died in September 1957, and the appellant is his surviving daughter. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appeal was remanded by the Board in June 2012 because the appellant requested a Board hearing at the RO.  A Board hearing was scheduled for January 2016.  The appellant failed to report for her scheduled hearing.  The appellant's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The appellant was born in July 1956 and attained 18 years of age in July 1974. 

2.  The evidence fails to demonstrate that the appellant was permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "helpless child" based on permanent incapacity for self-support prior to attaining the age of 18 years are not approximated.  38 U.S.C.A. §§ 101(4)(A), 1542, 5107 (West 2014); 38 C.F.R. 
§§ 3.57, 3.356 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified on numerous occasions of the criteria for substantiating her claim, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the appellant's medical treatment records have been obtained, to the extent available, and no outstanding records have been identified by the appellant during the duration of this appeal.  The Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Recognition of the Appellant as a Helpless Child of the Veteran

In this case, the appellant, the daughter of the Veteran, indicated in October 2007 that she required financial help for her livelihood, education, transportation, and medical expenses to reach her education and rehabilitation goals.  As such, she applied for benefits as helpless child of a now-deceased veteran.  To that end, the term "child" of the Veteran means an unmarried person who is a legitimate child, a legally adopted child before the age of 18 years, a stepchild who acquired that status before the age 18 years and who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2015).  The person must also be under the age of 18 years; or, have become permanently incapable of self-support before the age of 18 years; or, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  Id.  

A Veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2015).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b) (2015).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1) (2015).  Rating criteria applicable to disabled veterans are not controlling. 

Importantly, to establish "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration.  In cases such as this, the "focus of the analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  

Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)  (2015).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be consideration as to whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child, either prior to the delimiting date or thereafter, should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)  (2015).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b) (2015).

In this case, the evidence of record does not show that the appellant became permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years. 

The appellant's statements of record note that she suffered a work-related injury in 2004 involving her hip and back, and that she suffered from other injuries as well.  She indicated that she worked less than full-time in a position that does not require too much strain on her back.  She also noted that she walked with a limp.

Medical reports of record indicate that the appellant suffered from several conditions to include a large bowel obstruction (apparently resolved), right hip pain, pain/paresthesias in the bilateral legs, and low back pain (die to a sprain/strain).  It was noted in 2004 that the Veteran was unable to immediately return to work on account of her condition.  These medical records, however, were authored decades after the Veteran reached 18 years of age and do not pertain to her disability picture prior to attaining 18 years of age.  Instead, they address her health decades later.  Therefore, they do not support her claim. 

The appellant has not submitted medical evidence, or even lay statements, asserting that her health problems rendered her incapacitated prior to reaching age 18.  Instead, she has asserted that her health problems prevent her from achieving her current educational and occupational goals due to chronic pain and the inability to perform rigorous tasks.  Again, the lay and medical evidence of record pertains to her health, occupation, and education subsequent to her attaining the age of 18 years.   

The Board is sympathetic to the fact that the appellant currently has numerous health problems that impact her life.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426   (1990)).

The evidence of record is insufficient to establish that the appellant was permanently incapable of self-support by reason of physical or mental defect prior to the age of 18 years.  Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the appellant's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to helpless child benefits for the appellant, the Veteran's daughter, on the basis of permanent incapacity for self-support is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


